Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-7
                                     24-1 Filed
                                           Filed08/01/19
                                                 02/26/18 Page
                                                           Page11ofof22PageID
                                                                        PageID#:#:2595
                                                                                   449




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                               )
  SHETEL INDUSTRIES LLC,                       )         Case No.: 2:17-cv-02505-LDW-ARL
                                               )
                                               )
  Plaintiff,                                   )
                                               )
  vs.                                          )
                                               )
                                               )
  ADIN DENTAL IMPLANT SYSTEMS,                 )
  INC., ADIN DENTAL SOLUTIONS USA,             )
  INC., and JEREMY DANZER,                     )
                                               )
                                               )
  Defendants.                                  )
                                               )
                                               )
  ADIN DENTAL IMPLANT SYSTEMS, INC. )
                                               )
  AND ADIN DENTAL SOLUTIONS USA,               )
  INC., and JEREMY DANZER,                     )
                                               )
  Counterclaimants and Third-Party Plaintiffs, )
                                               )
                                               )
  vs.                                          )
                                               )
  SHETEL INDUSTRIES LLC, OSSEOGROUP )
                                               )
  LLC, and MARKUS WEITZ as Director and )
  President of SHETEL INDUSTRIES LLC, and )
  Individually,                                )
                                               )
                                               )
  Counterclaim and Third-Party Defendants.     )

                        DECLARATION OF GREGORY K. MUELLER

         I, Gregory K. Mueller, hereby declare as follows:

         1.      I am an attorney duly authorized to practice law in the State of New York and

  admitted to practice before the United States District Court of the Eastern District of New York.

  I am the senior partner with the law firm Mueller Law Group, counsel for the Defendants/Third-

  Party Plaintiffs Adin Dental Implant Systems, Inc., Adin Dental Solutions USA, Inc., and Jeremy

  Danzer (“Respondents”), in the above-captioned matter. I respectfully submit this declaration in

                                                 -1-
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-7
                                     24-1 Filed
                                           Filed08/01/19
                                                 02/26/18 Page
                                                           Page22ofof22PageID
                                                                        PageID#:#:2596
                                                                                   450



  opposition to the motion of Shetel Industries LLC, Osseogroup LLC, and Markus Weitz to

  dismiss certain of Respondents’ Counterclaims and the entirety of Respondents’ Third-Party

  Complaint.

         2.     Attached hereto as Exhibit 1 is a true and correct copy of the correspondence of

  July 13, 2017 along with three attachments thereto.

         3.     Exhibit 1 is specifically referenced in in:

                a.   paragraph 89 of Respondents’ Counterclaims under the heading “Facts

                     Common To All Counts” and subheading “Plaintiff’s Breach of Its Contract

                     with Adin” (at pages 48-49 of Respondents’ pleadings);

                b. paragraph 179 of Respondents’ Eighth Counterclaim (at page 65 of

                     Respondents’ pleadings); and

                c. paragraph 62 in the Sixth Count of Respondents’ Third-Party Complaint (at

                     page 97 of Respondents’ pleadings).



         I declare under penalty of perjury that the foregoing is true and correct.

   Dated: Tenafly, New Jersey
          February 1, 2018
                                                     /s/Gregory K. Mueller
                                                     Gregory K. Mueller




                                                  -2-
